DETAILED ACTION

The Applicant’s amendment filed on March 4, 2022 was received.  Claims 1 and 5were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued October 6, 2021.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: slide mechanism, position holding mechanism and observation optical system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
With regards to the recitation of a "slide mechanism" appears to invoke the provisions of 35 U.S.C. 112(f), and has been interpreted in accordance with the disclosure to refer to the linear guide (Specification: page 7, paragraph 28) or art-recognized equivalent mechanism for sliding the application needle fixing member.
position holding mechanism" appears to invoke the provisions of 35 U.S.C. 112(f), and has been interpreted in accordance with the disclosure to refer to the electromagnets and permanent magnet (Specification: page 7, paragraph 29) or art-recognized equivalent mechanism for holds and moving a relative position of the application needle fixing member with respect to the slide mechanism.
With regards to the recitation of an "observation optical system" appears to invoke the provisions of 35 U.S.C. 112(f), and has been interpreted in accordance with the disclosure to refer to any element which observes the substrate, application position on the substrate or circuit pattern on the substrate(Specification: page 11, paragraphs 44, 46) or art-recognized equivalent mechanism for sliding the observation optical system.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Takashi et al. on claims 1-5 are withdrawn because independent claim 1 was amended.
Please consider the following.
Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP2006-310266, provided English machine translation cited below) and Hiroaki (JP2015-007564, provided English machine translation cited below).
In regards to claims 1 and 5, Takashi teaches a pattern correction apparatus (1, application apparatus with an application unit (5, application mechanism) which applies a correction liquid (application material) onto a substrate (15) using an application needle (14) (fig. 1; para. 24, 27-29), the application unit comprises:
a case (22, holder base) (fig. 6, 10; para. 51); 
a linear guide (23, slide mechanism) is attached to an inside of the case (fig. 6, 10; para. 52);
a needle fixing base (25, application needle fixing member) is connected to the application needle (14), the needle fixing base is supported by the linear guide is slidable in an extending direction of the application needle (fig. 6, 10; para. 52-54);
an electromagnet (27) and permanent magnet (29) (position holding mechanism) holds a relative position of the needle fixing base with respect to the linear guide, where the permanent magnet is connected to the needle fixing base and the electromagnet is connected to a lid (38) of the case (fig. 6, 10; para. 55, 57-58, 75-76);
a X-Y stage (11, chuck unit) holds the substrate (fig. 1; para. 25).
Takashi teaches the functions of use of the electromagnet and permanent magnet to hold the relative position of the needle fixing base and application needle, where the application needle is extended out of a hole (19a) of a container (19), followed by the application unit moving towards the substrate until the application needle tip (14a) contacts the substrate to apply the correction liquid.  Takashi teaches the application needle is returned into the container after 
Takashi does not explicitly teach the magnets/position holding mechanism that holds a relative position of the needle fixing base/application needle fixing member with respect to the linear guide/slide mechanism, wherein the magnets/position holding mechanism holds the relative position of the fixing base/application needle fixing member with respect to the linear guide/slide mechanism until immediately before contact of a tip of the application needle with the substrate, and 
the magnets/position holding mechanism allows the relative position of the needle fixing base/application needle fixing member with respect to the linear guide/slide mechanism to change from immediately before contact of the tip of the application needle with the substrate until separation of the tip of the application needle from the substrate.
However, Takashi teaches the function of the electromagnet is energized with the same polarity as the permanent magnet, the permanent magnet connected to the fixing base is repelled and the application needle is moved downward (fig. 10-11; para. 75-77, 78-80).  Takashi teaches it is desired for the application load to be small so that the needle tip does not damage the substrate (para. 39, 65).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use the electromagnet and permanent magnet to control the position of the needle tip, such that the needle tip is held at a position immediately before contact with the substrate and use the magnets to change the position immediately before contact of the needle tip with the substrate to until separation of the needle tip from the substrate, for minimal load of the needle tip to the substrate, because it will not damage the substrate.

Further regarding claims 1 and 5, Takashi teaches an observation optical system (2) which observes a surface of a substrate (fig. 1; para. 24, 33).
Takashi does not explicitly teach the observation optical system configured such that a position where an image of the observation optical system is focused is used as a reference position, and 
the application mechanism is moved to a position where the application needle comes into contact with substrate and a focus position is adjusted according to a surface position of the substrate.
However,  Hiroaki teaches an observation optical system (2) for observing a surface of a substrate, where the observation optical system comprises an observation lens barrel (2a) and an objective lens (16) (fig. 1-2; para. 18-19).  Hiroaki teaches the reference position is obtained by observation optical system before or after application of material (para. 34, 43-44).  Hiroaki teaches a focus position is obtained by the observation optical system, where the focus position is used to determine the height of an application part (para. 10-11, 58).  Hiroaki teaches the heights of the ink applied (focus positions) are obtained for each of the plurality of pixels which are 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the observation optical system of Hiroaki onto the observation optical system of Takashi because Hiroaki teaches it will improve yield of the process (para. 58). 
In regards to claims 2-3, Takashi and Hiroaki as discussed, where Takashi teaches the electromagnet (27) and permanent magnet (29) (position holding mechanism) holds a relative position of the needle fixing base with respect to the linear guide (fig. 6, 10; para. 55, 57-58, 75-76).
In regards to claim 4, Takashi and Hiroaki as discussed, where Takashi teaches the permanent magnet is connected to the needle fixing base and the electromagnet is connected to a lid (38) of the case (fig. 6, 10; para. 55, 57-58, 75-76).

Response to Arguments
Applicant’s arguments, see response filed March 04, 2022, with respect to the rejection(s) of claim(s) 1-5 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takashi and Hiroaki as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Binu Thomas/Primary Examiner, Art Unit 1717